Citation Nr: 1535804	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  14-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for arthritis of multiple joints, including the hips, knees, shoulders, elbows, and hands.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION


The Veteran served on active duty from January 1953 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In a December 2014 decision, the Board denied the Veteran's claims for service connection for alcoholism and hypertension. As the record contains no indication that the Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims, those issues are no longer in appellate status and are not before the Board. In December 2014, the Board also remanded the issues of service connection for an acquired psychiatric disorder, a back disorder, and arthritis of multiple joints to the Agency of Original Jurisdiction (AOJ) for further development. In a subsequent May 2015 rating decision, the AOJ granted service connection for a back disorder, specifically degenerative arthritis of the spine. As the May 2015 rating decision fully granted the Veteran's claim, the issue of service connection for a back disorder is no longer in appellate status and is not before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

The issues of service connection for a sleep disorder, to include sleep apnea, restless legs, night sweats, and insomnia, and lower extremity neuropathy have been raised by the record in a May 2015 statement, but have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In an August 1982 claim for benefits for a back disorder, since granted, the Veteran stated that the Social Security Administration (SSA) had denied a claim for benefits. As such records might be pertinent to the Veteran's claims, the AOJ should seek to procure a copy of any decision regarding the Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain from SSA a copy of any decision regarding the Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

2. After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).






